Citation Nr: 0319423	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  95-15 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and A.D.


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The appellant had active service from February 1973 to July 
1976.  He was credited with no foreign and/or sea service on 
an initial DD Form 214 submitted to the Department of 
Veterans Affairs.  It has since been indicated that he had 
some duty in Okinawa.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection.  The 
St. Louis, Missouri, RO currently has jurisdiction of the 
claim.

The appellant applied to reopen a finally denied claim for 
service connection for hemorrhoids with residuals of closed 
colostomy and coloproctostomy on the basis of new and 
material evidence.  An October 2001 Board decision found new 
and material evidence to reopen the claim had been submitted 
and granted the appellant's appeal to that extent and 
remanded the case to the RO for additional development and 
readjudication.  A February 2003 rating decision granted 
service connection for hemorrhoids with residual loss of 
sphincter control and colostomy, and evaluated it at 50 
percent effective October 4, 1994, and at 100 percent 
effective April 24, 1995.  In light of the relief sought on 
appeal having been granted by the RO, the Board has styled 
the issue of the case as reflected in the issue section of 
this decision.

The February 2003 rating decision also granted service 
connection for ventral hernias, granted entitlement to 
special monthly compensation based on housebound criteria 
being met, and approved basic eligibility to dependents' 
educational assistance.  There is no record of any appeal 
action regarding these findings.  Therefore, they are not 
before the Board and will not be part of, or discussed in, 
this decision.

The October 2001 Board decision also remanded the PTSD issue 
to the RO for additional development.  The RO completed the 
additional development to the extent possible and returned 
the case to the Board for additional appellate review.  The 
appellant's representative submitted additional comments on 
the appellant's behalf in July 2003.


FINDINGS OF FACT

1.  The appellant's official military personnel records 
reflect the appellant's sole foreign service as in Okinawa.  
There is no record of the appellant having served in Vietnam 
or aboard a ship in the waters of Vietnam.

2.  The service medical records (SMRs) do not reflect and 
complaints, findings, or treatment of an acquired mental 
disorder to include PTSD.  Neither do the SMRs reflect any 
dental treatment due to trauma.

3.  There is no evidence to show that the appellant engaged 
in combat during his overseas service.  The appellant's 
claimed in-service stressors are not confirmed.

4.  The competent credible evidence of record does not show 
that an acquired mental disorder, to include PTSD, had its 
onset or was made worse by military service.


CONCLUSION OF LAW

An acquired mental disorder, to include PTSD, was not 
incurred in, or aggravated by, military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, the United States Court of Appeals for the Federal 
Circuit has held that Section 3 of the VCAA of 2000, dealing 
with notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Thus, since 
appellant's claim at issue obviously was not final on 
November 9, 2000, it appears that Section 3 of the VCAA, 
dealing with notice and duty to assist requirements, may not 
be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that the statutory requirements have 
been met.  The September 2001 supplemental statement of the 
case (SSOC) and the October 2001 Board decision informed the 
appellant of the provisions of the VCAA and VA's obligations 
thereunder, including VA's duty to assist a claimant with 
developing a claim.  An October 2002 RO letter informed the 
appellant of the specific evidence required to substantiate 
his claim and VA's duty to assist him in obtaining the 
evidence.  The letter also informed the appellant of the 
evidence obtained by the RO in response to its efforts to 
develop evidence which supports the appellant's claimed 
stressors.  As concerns who would obtain what evidence, the 
October 2002 letter informed the appellant that the RO would 
obtain any evidence for him that he identified and provided 
VA Forms 21-4142 for the appellant's signature and return.  
The appellant was advised to submit any medical evidence he 
possessed which supports his claim.  Therefore, the Board 
finds that VA has complied with the notification requirements 
of the VCAA and the implementing regulations.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

As concerns the duty to assist, the RO obtained treatment 
records and information from the Center for Research of Unit 
Records for the Marine Corps.  Further, the RO made repeat 
inquiries of the National Personnel Records Center (NPRC) in 
attempts to verify the appellant's claimed stressors.  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that all relevant facts have been 
properly developed, and that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  38 C.F.R. §§ 3.159, 3.326(a) (2002).  
Accordingly, the Board may decide the case on the merits.

Historically, the appellant filed his claim for PTSD in April 
1995.  In his statement of application, he related that he 
was filing the claim on the recommendation of doctors who 
worked with him at a VA treatment facility, and he advised 
that he had no income at that time to support his family.  A 
July 1995 rating decision found the claim was not well 
grounded.  An April 1996 rating decision again denied service 
connection.

A January 1996 VA screening form reflects the appellant as 
the informant for the information contained therein.  The 
form reflects that the appellant reported his service in the 
Marine Corps and his honorable discharge in 1973.  The form 
also reflects that the appellant reported having received a 
field promotion to captain, and that he served in Vietnam 
from 1974 to 1976, where he was assigned to special forces 
motor transport.  He reported that he did not receive any 
injuries while in Vietnam but did receive unspecified medals.

At a January 1996 VA psychiatric evaluation, the appellant 
reported that he was assigned to Vietnam after motor 
transport training at El Toro, California.  He stated that he 
served on so many ships that, half the time, he didn't know 
where he had been, but that he had been to Korea.  He related 
that he went over once and then "they pulled us out," and 
then they went back for the evacuation.  The appellant did 
not state where "over" was, who "they" were, or to what 
evacuation he was referring.  He claimed he was sent on 
"seek and destroy missions" to blow up ammo dumps.  The 
appellant reported that his duties involved carrying other 
troops "in as far as we could," then create a diversion, 
then try to pick them up so they could get them away.  The 
appellant made reference to little kids approaching him to 
give him fruit, and then, 10 seconds later, they blow up in 
your face.  He stated that the children had foot bombs, a 
bomb strapped on them.  They would have a basket of fruit, or 
offer GIs something, and if you were close enough to them, 
"you'd get blow (sic) up.  And it almost happened to me."  
He claimed once to have caught three bullets in the side of 
the vehicle he drove.  He stated he had a co-driver and a 
gunner armed with a .50 caliber machine gun on his truck, and 
that "they aim for the driver."

The appellant also reported that, as a result of his truck 
hitting a mine, his teeth were knocked out and he hid and 
played dead, to avoid discovery by the enemy who was around 
looking for him.  After the truck hit the mine, "they left 
us" and he and others had to stay behind and guard the 
truck.  They had the only pure water, as his truck carried 
the water purification.  He stated he was in charge of the 
MBC team, setting up perimeters and stuff to keep "us 
safe."  "They tell you disperse and it's every man, every 
vehicle for himself.  They tell you to try to stay together, 
but it don't work."  In another January 1996 physician's 
note, the appellant reported being in on the evacuation of 
Vietnam in 1975, and that he served aboard approximately 25 
ships, and that they're all in his records.  The appellant 
reported having nightmares, being hypervigilant and unable to 
watch war movies, and related one incident of putting his 
hands around his mother's throat, among other claimed 
symptomatology.

As a result of these reported stressors, and the 
symptomatology reported by the appellant, the examiner 
rendered a multi-axial diagnosis of: Axis I, PTSD 
[provisional pending team conference], secondary major 
depression, chronic, secondary alcohol dependence, mostly in 
remission; Axis II, personality change following traumatic 
stress; Axis III, bowel disease, undiagnosed etiology, but 
with tumors and bleeding, other features strongly suggesting 
ulcerative colitis or chronic bowel infection, s/p removal of 
right testicle, s/p removal of left breast, history of agent 
orange exposure, sprayed x 3 by airplane; Axis IV, stressor 
extremely severe, combat; Axis V, GAF = 23.  The examiner 
prescribed continuation of fluoxitine but changed trazodone 
to doxepin for the appellant's depression and PTSD.

The appellant received a VA PTSD examination in February 
1996.  He reported to the examiner that he spent many months 
in Vietnam between 1974 and 1976, and that he was in much 
combat and was exposed to agent orange.  He denied 
contracting malaria or hepatitis, but he did contract 
dysentery.  The examiner observed the appellant's affect to 
be flat and intense, and judgment and insight fair.  He 
reported that he was on prozac, which was prescribed by the 
mental health clinic.  The examination report reflects that 
the appellant harbors significant bitterness towards the 
military because he believes his initial colon surgery was 
performed improperly.  The examiner rendered a diagnosis of 
PTSD with depression.  The examiner opined that the stressors 
were definitely the combat experiences in Vietnam, as 
reported by the appellant, and that he met the criteria for 
the diagnosis of PTSD.

In a May 1996 statement in response to the April 1996 rating 
decision which denied his claim, the appellant related that 
the children, to whom he referred in his January 1996 
statement, had grenades.  He also added that he had to assist 
with the transport of dead bodies.  In an August 1996 
statement, the appellant states he was in Korea as well as in 
Vietnam.  He claims to have served aboard the USS Berinda, 
USS Frederick, USS Okinawa, USS Kansas City, USS Duram [sic], 
USS DuBut [illegible], and the USS Pricio.  The appellant 
claims he was aboard all of these ships at one time or 
another while they were in the waters of Vietnam.  He states 
that his truck was shipped with him from place to place 
aboard ship.

A January 1996 VA physician's note reflects that a 
psychological assessment suggested that the appellant is too 
young to have served in Vietnam and noted that his DD-214 
does not confirm Vietnam service.  The appellant reportedly 
told psychologists that his records were wrong.  
Specifically, the record entry reflects that the appellant's 
reliability as a historian is in question.  The entry 
reflects that there was uncertainty as to whether the 
appellant served in a war zone or experienced some kind of 
trauma while in the military.  He was advised to have his 
records updated to reflect his service as he claims it.

The appellant's DD-214 does not reflect any service in 
Vietnam or any awards or decorations associated with service 
in Vietnam, i.e., Vietnam Service Medal or Vietnam Campaign 
Medal.  The only decoration reflected on the DD-214 is the 
National Defense Service Medal (NDSM).  The DD-214 is signed 
and initialed by the appellant.  The appellant's official 
personnel records reflect that he was a motor vehicle 
operator, and that the highest grade held was lance corporal.  
His personnel records reflect that he was stationed at San 
Diego, CA, Kansas City, Missouri, El Toro, CA, FPO San 
Francisco 96602, and San Diego, CA, again until his discharge 
in September 1976.  Entries in the appellant's SMRs reflect 
that FPO San Francisco 96602 is Okinawa, Japan.  The 
appellant's personnel records do not reflect any other 
entries of overseas service nor do they reflect any service 
or duty afloat.

A November 1998 letter from the RO to the Commandant, U.S. 
Marines Corps, advised of the discrepancy between the 
appellant's official records and his report of Vietnam 
service, and requested any records in the Commandant's 
possession which might confirm the appellant's Vietnam 
service.  The Commandant's office, in a December 1998 reply, 
advised that the inquiry had been referred to the NPRC.  In a 
July 1999 letter, the NPRC advised that available records 
failed to show entitlement to any award other than the NDSM.

In an October 2000 information request, the RO informed the 
NPRC that it did not respond to the RO's request for 
verification of overseas service; that the appellant's SMRs 
reflected service in Okinawa from approximately April 1974 to 
June 1975.  The RO asked the NPRC to check into the 
possibility of the appellant being sent to Vietnam 
temporarily during that period, to include the April/May 1995 
evacuation of the American embassy.  The request provided the 
unit to which the appellant was assigned while in Okinawa and 
inquired if any elements of that unit were deployed to 
Vietnam for any period of time.  The NPRC responded that a 
check of the listings at NPRC of Marine Corps units that 
received awards for foreign service revealed no mention of 
either of the appellant's units being recognized for service 
in Vietnam, and that there were no other sources to be 
checked at the NPRC.  The NPRC suggested the RO try Marine 
Corps unit histories or other historical records maintained 
in Washington, DC, but deemed it unlikely that named 
individuals would appear in those records.

In response to the October 2001 remand, the RO made an August 
2002 inquiry of the Commandant, U.S. Marine Corps, for 
verification of the appellant's claimed service.  In an 
August 2002 letter, the Marine Corps advised that anecdotal 
incidents were not verifiable and confirmed that appellant's 
available records do not show the appellant to have been in a 
combat zone or that he had sea duty.  In the RO's October 
2002 VCAA letter to the appellant, he was informed that the 
Marine Corps had insufficient information to confirm his 
stressor, and he was asked to provide specific information on 
his unit of assignment, the specific month any special 
operation occurred, and the name of the operation(s) in which 
he was involved, so that a detailed inquiry could be made of 
the Marine Corps Historical Center.

As of the February 2003 SSOC, the appellant did not respond 
to the October 2002 letter.  The case file contains no 
response from the appellant subsequent to the RO having 
returned the case to the Board.
The appellant's dental records of the SMRs do not reflect any 
treatment for any of his teeth having been knocked out.  
There is a February 1974 entry of an extraction of the third 
lower molar, but no indication that it was due to trauma.
Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. §§ 1110, 1131.  Present disability resulting from 
disease or injury in service is required to establish 
entitlement to service connection. Degmetich v. Brown, 104 F. 
3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  When making a 
determination of service connection, VA must administer its 
regulations under a broad and liberal interpretation 
consistent with the facts in each case.  38 C.F.R. § 3.303(a) 
(2002).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1112(a)(1) (West 2002); 
38 C.F.R. § 3.303(d) (2002).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2002); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Section 4.125(a) of 
38 C.F.R. incorporates the Diagnostic and Statistical Manual 
of Mental Disorders-IV (DSM-IV) as the governing criteria for 
diagnosing PTSD.  Although a claimed in-service stressor is 
deemed credible for diagnostic purposes, and the Board is 
precluded from rejecting a valid diagnosis of PTSD, a claimed 
stressor must be verified before a valid medical link between 
the claimed stressor and symptomatology is found to exist by 
the Board.  Cohen v. Brown, supra.  If there is sufficient 
evidence to find that one personally has engaged in combat 
with the enemy, then the claimant's report of events alone is 
deemed sufficient to verify a claimed stressor.  38 C.F.R. 
§ 3.304(f) (2002).

There is no credible competent evidence that the appellant 
engaged in personal combat with the enemy.  Indeed, American 
troops no longer were engaged in combat in Vietnam as of 
April 1974 when the appellant was assigned to Okinawa.  The 
only other event which potentially would support the 
appellant's claims is the 1975 evacuation of American embassy 
personnel.  The RO, after expending reasonable efforts, was 
unable to obtain any evidence that the appellant was involved 
in that operation.  Therefore, the Board finds that he did 
not engage in any combat during his sole overseas tour, and 
there must be corroborative evidence, other than his account, 
to verify his claimed stressor.

The Board has set forth the appellant's version of events 
which he claims to support his averments that he served in 
Vietnam and experienced his claimed stressors.  See Moran v. 
Principi, ___ Vet. App. ___, No. 99-754 (June 20, 2003).  
Having done so, the Board finds the appellant's claim 
incredible.  The duties and missions which the appellant 
reported he performed during his "Vietnam" service simply 
are inconsistent with the contemporaneous evidence on file.  
Further, none of the appellant's official military records 
support even an inference that he served in Vietnam, and 
there were repeat attempts to ensure there were no omissions.  
The appellant reported that his teeth were knocked out after 
his truck struck a land mine.  His dental records, however, 
reflect nothing but routine treatment and do not note any 
loss of teeth via trauma.  The Board, therefore, is 
constrained to conclude that the appellant's averments are 
not credible.  Moran v. Principi, supra.  In light of the 
fact that his PTSD diagnoses clearly are based on his 
reported history, which on one occasion was questioned by an 
examiner, there is no basis on which to find service 
connection.

The preponderance of the evidence clearly is against the 
granting of service connection.  The evidence is not in 
equipoise so as to apply the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for PTSD is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

